Exhibit 10.1

 



Employment AGREEMENT

 

This EMPLOYMENT Agreement (this “Agreement”) is made and entered into this 17th
day of October, 2019 (the “Effective Date”) by and among The First, A National
Banking Association (“Employer”) and Donna T. (Dee Dee) Lowery (“Executive”).
Employer and Executive are sometimes referred to herein collectively as the
“Parties,” and each is sometimes referred to herein individually as a “Party.”

 

BACKGROUND

 

WHEREAS, Executive is currently engaged as the Executive Vice President and
Chief Financial Officer of Employer;

 

WHEREAS, the Parties desire to memorialize the terms and conditions of
Executive’s employment; and

 

WHEREAS, the Parties desire to terminate the Change in Control Agreement between
the Parties, dated as of February 1, 2017.

 

NOW, THEREFORE, in consideration of the payments, consents, and acknowledgements
described below, in consideration of Executive’s employment with Employer, and
in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Parties agree as
follows:

 

1.          Definitions. The following capitalized terms used in this Agreement
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:

 

(a)          “Board of Directors” means, collectively, the board of directors of
Employer and, where appropriate, any committee or other designee thereof.

 

(b)          “Cause” means, in the context of the termination of this Agreement
by Employer, a good faith determination by the Compensation Committee and the
Chief Executive Officer of the Bank that any of the following has occurred:

 

(i)          conduct by Executive that amounts to willful misconduct, gross
neglect, or a material failure to perform Executive’s duties and
responsibilities hereunder, including prolonged absences without the written
consent of the President and Chief Executive Officer of Employer; provided that
the nature of such conduct shall be set forth in a written notice to Executive
who shall have 10 business days following delivery of such notice to cure such
alleged conduct, provided that such conduct is, in the reasonable discretion of
the President and Chief Executive Officer of Employer, susceptible to a cure;

 

(ii)           any willful violation of any material law, rule, or regulation
applicable to banks or the banking industry generally;

 

(iii)          the exhibition by Executive of a standard of behavior within the
scope of or related to Executive’s employment that is in violation of any
written policy, board committee charter, or code of ethics or business conduct
(or similar code) of Employer to which Executive is subject; provided that the
nature of such conduct shall be set forth with reasonable particularity in a
written notice to Executive who shall have 10 business days following delivery
of such notice to cure such alleged conduct, provided that such conduct is, in
the reasonable discretion of the President and Chief Executive Officer of
Employer, susceptible to a cure;

 



 

 

 

(iv)          any act of fraud, misappropriation, or embezzlement by Executive,
whether or not such act was committed in connection with the business of
Employer;

 

(v)          a material breach of this Agreement, including, without limitation,
a breach of Section 7 hereof; provided that the nature of such breach shall be
set forth with reasonable particularity in a written notice to Executive who
shall have 10 business days following delivery of such notice to cure such
breach, provided that such breach is, in the reasonable discretion of the
President and Chief Executive Officer of Employer, susceptible to a cure;

 

(vi)         the Executive’s charge with, indictment for, conviction of, or
entry of a plea of guilty or nolo contendere or no contest with respect to: (a)
any felony, or any misdemeanor involving dishonesty or moral turpitude
(including pleading guilty or nolo contendere to a felony or lesser charge which
results from plea bargaining), whether or not such felony, crime or lesser
offense is connected with the business of Employer, or (b) any crime connected
with the business of Employer.

 

(c)           “Change in Control” means (i) a change in the ownership of
Employer within the meaning of Treasury Regulations § 1.409A-3(i)(5)(v); (ii) a
change in the effective control of Employer within the meaning of Treasury
Regulations § 1.409A-3(i)(5)(vi); or (iii) a change in the ownership of a
substantial portion of Employer’s assets within the meaning of Treasury
Regulations § 1.409A-3(i)(5)(vii).

 

(d)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(f)           “Compensation Committee” means the compensation committee of the
Board of Directors.

 

(g)           “Competitive Services” means engaging in the business of banking,
including, without limitation, originating, underwriting, closing and selling
loans, receiving deposits and otherwise engaging in the business of banking, as
well as the business of providing any other activities, products, or services of
the type conducted, authorized, offered, or provided by Employer as of or during
the two years immediately prior to the Date of Termination.

 

(h)          “Confidential Information” means any and all data and information
relating to Employer, its activities, business, or clients that (i) is disclosed
to Executive or of which Executive becomes aware because of Executive’s
employment with Employer; (ii) has value to Employer; and (iii) is not generally
known outside of Employer. “Confidential Information” shall include, but is not
limited to the following types of information regarding, related to, or
concerning Employer: trade secrets (as defined by (as defined by applicable
law); financial plans and data; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; pricing
information; product development techniques or plans; customer lists; customer
files, data and financial information; details of customer contracts; current
and anticipated customer requirements; identifying and other information
pertaining to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
Employer, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of Employer. In addition
to data and information relating to Employer, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to Employer by such third party, and that Employer has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of Employer.

 



 

 

 

(i)           “Date of Termination” means: (i) if Executive’s employment is
terminated other than by reason of death or Disability, the date of delivery of
the Notice of Termination, or any later date specified in such Notice of
Termination, or (ii) if Executive’s employment is terminated by reason of death
or Disability, the Date of Termination will be the date of death or the
Disability Effective Date, as the case may be.

 

(j)           “Disability” means the inability of Executive, as reasonably
determined by Employer, to perform the essential functions of Executive’s
regular duties and responsibilities, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of six consecutive months.

 

(k)           “FDIC” means the Federal Deposit Insurance Corporation.

 

(l)           “Good Reason” shall mean, in the context of the termination of
this Agreement by Executive: (i) a material diminution in Executive’s title,
authority, duties, or responsibilities which is not consented to by Executive in
writing; (ii) a material diminution in Executive’s Base Salary which is not
consented to by Executive in writing; (iii) a change in the location of
Executive’s primary office such that Executive is required to report regularly
to an office located outside of a 50-mile radius from the location of
Executive’s primary office as of the Effective Date, which change is not
consented to by Executive in writing; or (iv) a material breach of the terms of
this Agreement by Employer without Executive’s consent in writing.

 

(m)           “Notice of Termination” shall mean a written notice delivered by a
Party in connection with the termination of this Agreement which (i) indicates
the specific termination provision in this Agreement relied upon for such
termination, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and (iii) specifies the Date of Termination.

 

(n)           “Material Contact” means contact between Executive and a customer
or potential customer of Employer (i) with whom or which Executive has or had
dealings on behalf of Employer; (ii) whose dealings with Employer are or were
coordinated or supervised by Executive; (iii) about whom Executive obtains
Confidential Information in the ordinary course of business as a result of
Executive’s employment with Employer; or (iv) who receives products or services
of Employer, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Executive within the two years prior to Date of
Termination.

 

(o)           “Non-Competition Restricted Period” means any time during
Executive’s employment with the Employer, as well as one (1) year
followingExecutive’s Date of Termination.

 

(p)           “Non-Solicitation Restricted Period” means any time during
Executive’s employment with the Employer, as well as three (3) years
followingExecutive’s Date of Termination.

 



 

 

 

(q)           “Person” means any individual or any corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise.

 

(r)           “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative, or consultant.

 

(s)           “Protected Customer” means any Person to whom Employer has sold
its products or services or actively solicited to sell its products or services,
and with whom Executive has had Material Contact during his employment with
Employer.

 

(t)           “Protected Work” means any and all ideas, inventions, formulas,
Confidential Information, source codes, object codes, techniques, processes,
concepts, systems, programs, software, software integration techniques, hardware
systems, schematics, flow charts, computer data bases, client lists, trademarks,
service marks, brand names, trade names, compilations, documents, data, notes,
designs, drawings, technical data and/or training materials, including
improvements thereto or derivatives therefrom, whether or not patentable, and
whether or not subject to copyright or trademark or trade secret protection,
conceived, developed or produced by Executive, or by others working with
Executive or under the direction of Executive, during the period of Executives
employment, or conceived, produced or used or intended for use by or on behalf
of Employer or its customers.

 

(u)           “Qualifying Termination of Employment” means (i) Employer
terminates Executive’s employment following a Change in Control other than for
Cause, death, or Disability, or (ii) Executive resigns from his employment
following a Change in Control for Good Reason.

 

(v)           “Restrictive Covenants” means the restrictive covenants contained
in Section 7(b) through 7(g) hereof.

 

(w)           “Restricted Territory” means (a) the States of Alabama, Louisiana
and Mississippi; (b) the following counties in the State of Florida: Leon County
and Jefferson County; (c) the following county in the State of Georgia: Thomas
County; (d) any other territory where Executive is working on behalf of Employer
during the one (1) year preceding the conduct in question (if the conduct occurs
while Executive is still employed by Employer) or the Termination Date (if the
conduct occurs after Executive’s Termination); and (e) any other territory where
Employer maintains a branch or office at the time of the conduct in question (if
the conduct occurs while Executive is still employed by Employer) or the
Termination Date (if the conduct occurs after Executive’s Termination).

 

2.           Term; Termination of Change in Control Agreement.

 

(a)       Upon the terms and subject to the conditions set forth in this
Agreement, Employer hereby employs Executive, and Executive hereby accepts such
employment, for the term commencing on the Effective Date and, unless otherwise
earlier terminated pursuant to Section 5 hereof, the close of business on the
second (2nd) anniversary of the Effective Date (the “Initial Term”). The Initial
Term and any and all renewal terms, if any, are referred to together herein as
the “Term.” The second (2nd) anniversary of the Effective Date is referred to
herein as the “Term End Date.” Beginning on the initial Term End Date and on
each anniversary of the Term End Date thereafter, the Term shall, without
further action by Executive or Employer, be extended by an additional one-year
period; provided, however, that either party may cause the Term to cease to
extend automatically, by giving written notice to the other not less than 60
days prior to the scheduled expiration of the Term. Upon such notice, the Term
shall terminate upon the expiration of, as applicable, the Term End Date or the
then-current one-year extension period.

 



 

 

 

(b)       Employer and Executive agree that, effective as of the Effective Date,
the Change in Control Agreement by and between Executive and Employer dated as
of February 1, 2017 (the “Prior Agreement”) shall be terminated and be null and
void.

 

3.           Employment; Extent of Service. Executive is hereby employed on the
Effective Date as the Executive Vice President and Chief Financial Officer of
Employer. Executive shall have the duties, responsibilities, and authority
commensurate with such position and such other duties as may be assigned by the
President and Chief Executive Officer of Employer or the Board of Directors of
Employer. During the Term of this Agreement, and excluding any periods of
vacation or sick leave to which Executive is entitled, Executive agrees to (i)
devote all of Executive’s business effort, time, energy, and skill to the
business of Employer; (ii) faithfully, loyally, and diligently perform such
duties; and (iii) diligently follow and implement all lawful management policies
and decisions of Employer that are communicated to Executive. During the Term of
this Agreement, Executive shall not be engaged in or provide services to any
other business or enterprise (whether engaged in for profit or not) which
interferes with his obligations to Employer under this Agreement. Executive will
report directly to the President and Chief Executive Officer of Employer.

 

4.          Compensation and Benefits.

 

(a)          Base Salary. During the Term, Employer shall pay to Executive base
salary at the rate of $234,150 per year (“Base Salary”), less normal
withholdings, payable in accordance with Employer’s payroll practices. The Board
of Directors shall review Executive’s Base Salary annually and shall determine
any necessary adjustments to the Base Salary based on such review. Such adjusted
salary then shall become Executive’s Base Salary for purposes of this Agreement.

 

(b)          Retirement Plans. During the Term, Executive shall be eligible to
participate in any retirement plans available to other Employer employees
similarly situated to Executive (“Peer Executives”), and on the same basis as
such Peer Executives, subject to eligibility requirements and terms and
conditions of each such plan, provided, however, that nothing herein shall limit
the ability of Employer to amend, modify, or terminate any such plans at any
time and from time to time, and nothing herein shall require Employer to
establish or implement any new retirement plans for Executive.

 

(c)          Incentive Plans. During the Term, Executive shall be entitled to
participate in any incentive plans available to other Peer Executives, and on
the same basis as such Peer Executives, subject to eligibility requirements and
terms and conditions of each such plan, provided, however, that nothing herein
shall limit the ability of Employer to amend, modify or terminate any such plans
at any time and from time to time. Without limiting the foregoing, during the
Term, Executive shall be eligible to receive grants under, and pursuant to the
terms and conditions of, The First Bancshares, Inc. 2007 Stock Incentive Plan
(the “2007 Plan”), from time to time as determined by The First Bancshares, Inc.
(the “Holding Company”) and Employer in their sole discretion. Nothing herein
requires the Holding Company or the Employer to make grants of equity-based
awards in any year.

 

(d)          Annual Bonus. During the Term, Executive shall have an opportunity
to receive an annual bonus (up to a maximum of fifteen percent (15%) of Base
Salary) based upon the achievement of performance goals established from year to
year by the Compensation Committee of the Board of Directors (the “Annual
Bonus”), pursuant to the terms and conditions of Employer’s standard cash
incentive plan for Peer Executives. Except as otherwise provided by Employer,
Executive must be employed by Employer on the date the Annual Bonus, if any, is
paid in order to receive the Annual Bonus.

 



 

 

 

(e)          Welfare Benefit Plans. During the Term, Executive and Executive’s
eligible dependents shall be eligible for participation in the welfare benefit
plans, practices, policies and programs provided by Employer, if any, to the
extent available to other Peer Executives and subject to eligibility
requirements and terms and conditions of each such plan; provided, however, that
nothing herein shall limit the ability of Employer to amend, modify or terminate
any such benefit plans, policies or programs at any time and from time to time.

 

(f)          Expenses. During the Term, and subject to Section 12 hereof,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in the course of performing Executive’s duties
and responsibilities under this Agreement, in accordance with the policies,
practices and procedures of Employer to the extent available to other Peer
Executives with respect to travel and other business expenses.

 

(g)          Vacation. Executive shall be entitled to take four (4) weeks of
vacation per year, in accordance with applicable Employer policies and
procedures.

 

5.          Termination of Employment.

 

(a)          Termination upon Death. Executive’s employment shall terminate
automatically upon Executive’s death.

 

(b)          Termination by Employer. Employer may terminate Executive’s
employment during the Term with or without Cause on written notice to Executive.

 

(c)          Termination by Executive. Executive’s employment may be terminated
by Executive:

 

(i)          at any time for Good Reason, provided that (A) before terminating
this Agreement for Good Reason, (1) Executive shall give notice to Employer of
the existence of Good Reason for termination, which notice must be given by
Executive to Employer within 30 days of Executive’s discovery of the existence
of the condition(s) giving rise to Good Reason for termination and shall state
with reasonable detail the condition(s) giving rise to Good Reason for
termination, and (2) Employer shall have 30 days from the date of receipt of
such notice to remedy the condition(s) giving rise to Good Reason for
termination; and (B) such termination must occur within 12 months of the initial
existence of the condition(s) giving rise to Good Reason for termination; or

 

(ii)          at any time without Good Reason, provided that Executive shall
give Employer at least 60 days prior written notice of Executive’s intent to
terminate.

 

(d)         Notice of Termination. Any termination by Employer with or without
Cause and any termination by Executive shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 16(e) of
this Agreement. The failure by Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of Employer hereunder or preclude Employer from
asserting such fact or circumstance in enforcing Employer’s rights hereunder.

 



 

 

 

6.          Obligations of Employer upon Termination.

 

(a)          Qualifying Termination of Employment. During the Term, if Executive
has a Qualifying Termination of Employment, then:

 

(i)          Employer shall pay to Executive in a lump sum in cash within 30
days after the Date of Termination, the exact payment date to be determined by
Employer, Executive’s Base Salary through the Date of Termination to the extent
not theretofore paid (the “Accrued Salary”);

 

(ii)         subject to Section 12 hereof, Employer shall pay to Executive an
amount equal to two (2) times Executive’s then current Base Salary (or, in the
case of a termination for Good Reason, the Base Salary in effect immediately
prior to the diminution in Base Salary giving rise to termination) (the
“Severance Amount”), payable in a single lump sum with the first payroll date to
occur after the 60th day following the Date of Termination; provided that the
first such payment shall consist of all amounts payable to Executive pursuant to
this Section 6(a)(ii) between the Date of Termination and the first payroll date
to occur after the 60th day following the Date of Termination;

 

(iii)        if Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under COBRA, then for a period
of eighteen (18) months after the Date of Termination (the “Health Benefits
Continuation Period”), Employer shall pay to Executive an amount in cash equal
to the excess of (A) the COBRA cost of such coverage over (B) the amount that
Executive would have had to pay for such coverage if Executive had remained
employed during the Health Benefits Continuation Period and paid the active
employee rate for such coverage; provided, however, that (1) that if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to Executive’s
spouse), Employer’s obligation to pay any portion of the cost of health coverage
as described herein shall cease, except as otherwise provided by law; (2) the
Health Benefits Continuation Period shall run concurrently with any period for
which Executive is eligible to elect health coverage under COBRA; (3)
Employer-paid portion of the monthly premium for such group health benefits,
determined in accordance with Code Section 4980B and the regulations thereunder,
shall be treated as taxable compensation by including such amount in Executive’s
income in accordance with applicable rules and regulations; (4) during the
Health Benefits Continuation Period, the benefits provided in any one calendar
year shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (5) the reimbursement of an eligible taxable expense shall be made as
soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; and (6) Executive’s rights pursuant to
this Section 6(a)(iii) shall not be subject to liquidation or exchange for
another benefit. The benefit described in this Section 6(a)(iii) is referred to
as the “Health Coverage Benefit;”

 

(iv)        to the extent not theretofore paid or provided, Employer shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy, practice, contract, or agreement of Employer and its affiliated
companies and in accordance with the terms thereof, including, but not limited
to, any expense reimbursements and accrued but unused vacation (which shall be
paid out, if at all, in accordance with Employer’s then current policy regarding
accrual and payment for unused vacation pay) (such amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

 



 

 

 

(v)         Notwithstanding the foregoing, Employer shall be obligated to
provide the Severance Amount and the Health Coverage Benefit only if (A) within
45 days after the Date of Termination Executive shall have executed a separation
and full release of claims/covenant not to sue agreement in the form provided by
Employer (the “Release Agreement”) and such Release Agreement shall not have
been revoked within the revocation period specified in the Release Agreement,
and (B) Executive fully complies with the obligations set forth in Section 7
hereof. For the avoidance of doubt, if Executive does not comply with the
obligations set forth in Section 7 hereof, then payment of the Severance Amount
and the Health Coverage Benefit shall cease immediately upon Executive’s breach
thereof.

 

(b)          Termination Other than a Qualifying Termination. If during the Term
Executive’s employment is terminated other than by reason of a Qualifying
Termination, then Employer shall have no further obligations to Executive or
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Salary which shall be paid to Executive or Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days after the Date
of Termination, and payment or provision of Other Benefits, as applicable.

 

(c)          Non-Renewal of Agreement. For the avoidance of doubt, if Employer
elects not to renew the Term pursuant to Section 1 hereof, and following the
expiration of such Term, Employer terminates Executive’s employment for any
reason or Executive resigns from his employment for any reason, then Employer
shall have no further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued Salary
which shall be paid to Executive or Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days after the Date of Termination,
and payment or provision of Other Benefits, as applicable.

 

(d)          Resignations. If Executive is a member of the board of directors of
Employer, or the board of directors of any subsidiary of Employer, then
termination of Executive’s employment hereunder for any reason whatsoever shall
constitute Executive’s resignation from such boards of directors and as
resignation as an officer of Employer and of any of the subsidiaries for which
Executive serves as an officer.

 

7.          Protective Covenants. For the avoidance of doubt, the Protective
Covenants contained in this Section 7, as well as any other provisions of this
Agreement necessary to interpret or enforce the Protective Covenants, shall
survive termination of this Agreement and/or termination of Executive’s
employment for any reason, and shall continue to be in full force and effect in
accordance with their terms.

 

(a)          Acknowledgments.

 

(i)          Condition of Employment and Other Consideration. Executive
acknowledges and agrees that Executive has received good and valuable
consideration for entering into this Agreement, and further acknowledges that
Employer would not employ Executive in the absence of Executive’s execution of
and compliance with this Agreement.

 

(ii)         Access to Confidential Information, Relationships, and Goodwill.
Executive acknowledges and agrees that Executive is being provided and entrusted
with Confidential Information, including highly confidential customer
information that is subject to extensive measures to maintain its secrecy by
Employer, is not known in the trade or disclosed to the public, and would
materially harm Employer’s legitimate business interests if it was disclosed or
used in violation of this Agreement. Executive also acknowledges and agrees that
Executive is being provided and entrusted with access to Employer’s customer and
employee relationships and goodwill. Executive further acknowledges and agrees
that the Employer would not provide access to the Confidential Information,
customer and employee relationships, and goodwill in the absence of Executive’s
execution of and compliance with this Agreement. Executive further acknowledges
and agrees that the Employer’s Confidential Information, customer and employee
relationships, and goodwill are valuable assets of Employer and are legitimate
business interests that are properly subject to protection through the covenants
contained in this Agreement.

 



 

 

 

(iii)          Potential Unfair Competition. Executive acknowledges and agrees
that as a result of Executive’s employment with Employer, Executive’s knowledge
of and access to Confidential Information, and relationships with Employer’s
customers and employees, Executive would have an unfair competitive advantage if
Executive were to engage in activities in violation of this Agreement.

 

(iv)         No Undue Hardship. Executive acknowledges and agrees that, in the
event that Executive’s employment with Employer terminates, Executive possesses
marketable skills and abilities that will enable him to find suitable employment
without violating the covenants set forth in this Agreement.

 

(v)          Voluntary Execution. Executive acknowledges and affirms that
Executive has executed this Agreement voluntarily, has read this Agreement
carefully, and had a full and reasonable opportunity to consider this Agreement
(including an opportunity to consult with legal counsel), and that Executive has
not been pressured or in any way coerced, threatened, or intimidated into
signing this Agreement.

 

(b)          Restriction on Disclosure and Use of Confidential Information.
Executive agrees that Executive shall not, directly or indirectly, use any
Confidential Information on Executive’s own behalf or on behalf of any Person
other than Employer, or reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by Employer to receive such
Confidential Information. This obligation shall remain in effect for as long as
the information or materials in question retain their status as Confidential
Information. Executive further agrees to fully cooperate with Employer in
maintaining the Confidential Information to the extent permitted by law. The
Parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either Employer’s rights or Executive’s obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices. Anything herein to the contrary notwithstanding, Executive shall not
be restricted from disclosing information that is required to be disclosed by
law, court order, or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Executive shall
provide Employer with prompt notice of such requirement so that Employer may
seek an appropriate protective order prior to any such required disclosure by
Executive. Executive understands and acknowledges that nothing in this section
limits Executive’s ability to report possible violations of federal, state, or
local law or regulation to any governmental agency or entity; to communicate
with any government agencies or otherwise participate in any investigation or
proceeding that may be conducted by any government agencies in connection with
any charge or complaint, whether filed by Executive, on Executive’s behalf, or
by any other individual; or to make other disclosures that are protected under
the whistleblower provisions of federal, state, or local law or regulation, and
Executive shall not need the prior authorization of Employer to make any such
reports or disclosures and shall not be required to notify Employer that
Executive has made such reports or disclosures. In addition, and anything herein
to the contrary notwithstanding, Executive is hereby given notice that Executive
shall not be criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or disclosing a trade
secret (as defined by 18 U.S.C. § 1839) in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.

 

 

 



 

(c)          Non-Competition. Executive agrees that, during the Restricted
Period, Executive will not, without prior written consent of Employer, directly
or indirectly (i) carry on or engage in Competitive Services within the
Restricted Territory on Executive’s own or on behalf of any Person or any
Principal or Representative of any Person, or (ii) own, manage, operate, join,
control or participate in the ownership, management, operation or control, of
any business, whether in corporate, proprietorship or partnership form or
otherwise where such business is engaged in the provision of Competitive
Services within the Restricted Territory.

 

(d)          Non-Solicitation of Protected Customers. Executive agrees that,
during the Non-Solicitation Restricted Period, Executive shall not, without the
prior written consent of Employer, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away, or attempt to solicit, divert, or take away a Protected Customer for the
purpose of engaging in, providing, or selling Competitive Services.

 

(e)        Non-Recruitment of Employees and Independent Contractors. Executive
agrees that during the Non-Solicitation Restricted Period, Executive shall not,
without the prior written consent of Employer, directly or indirectly, whether
on Executive’s own behalf or as a Principal or Representative of any Person,
solicit or induce or attempt to solicit or induce any employee or independent
contractor of Employer to terminate an employment or other relationship with
Employer or to enter into employment or any other kind of business relationship
with Executive or any other Person.

 

(f)           Proprietary Rights.

 

(i)          Ownership and Assignment of Protected Works. Executive agrees that
any and all Confidential Information and Protected Works are the sole property
of Employer, and that no compensation in addition to Executive’s compensation
hereunder is due to Executive for development or transfer of such Protected
Works. Executive agrees that Executive shall promptly disclose in writing to
Employer the existence of any Protected Works. Executive hereby assigns and
agrees to assign all of Executive’s rights, title, and interest in any and all
Protected Works, including all patents or patent applications, and all
copyrights therein, to Employer. Executive shall not be entitled to use
Protected Works for Executive’s own benefit or the benefit of anyone except
Employer without written permission from Employer and then only subject to the
terms of such permission. Executive further agrees that Executive will
communicate to Employer any facts known to Executive and testify in any legal
proceedings, sign all lawful papers, make all rightful oaths, execute all
divisionals, continuations, continuations-in-part, foreign counterparts, or
reissue applications, all assignments, all registration applications, and all
other instruments or papers to carry into full force and effect the assignment,
transfer, and conveyance hereby made or to be made and generally do everything
possible for title to the Protected Works and all patents or copyrights or
trademarks or service marks therein to be clearly and exclusively held by
Employer. Executive agrees that Executive will not oppose or object in any way
to applications for registration of Protected Works by Employer or others
designated by Employer. Executive agrees to exercise reasonable care to avoid
making Protected Works available to any third party and shall be liable to
Employer for all damages and expenses, including reasonable attorneys’ fees, if
Protected Works are made available to third parties by Executive without the
express written consent of Employer.

 



 

 

 

Anything herein to the contrary notwithstanding, Executive will not be obligated
to assign to Employer any Protected Work for which no equipment, supplies,
facilities, or Confidential Information of Employer was used and which was
developed entirely on Executive’s own time, unless (A) the invention relates (1)
directly to the business of Employer, or (2) to the Employer’s actual or
demonstrably anticipated research or development; or (B) the invention results
from any work performed by Executive for Employer. Executive likewise will not
be obligated to assign to Employer any Protected Work that is conceived by
Executive after Executive leaves the employ of Employer, except that Executive
is so obligated if the same relates to or is based on Confidential Information
to which Executive had access by virtue of employment with Employer. Similarly,
Executive will not be obligated to assign any Protected Work to Employer that
was conceived and reduced to practice prior to Executive’s employment with
Employer, regardless of whether such Protected Work relates to or would be
useful in the business of Employer. Executive acknowledges and agrees that there
are no Protected Works conceived and reduced to practice by Executive prior to
his employment with Employer.

 

(ii)          No Other Duties. Executive acknowledges and agrees that there is
no other contract or duty on the part of Executive now in existence to assign
Protected Works to anyone other than Employer.

 

(iii)         Works Made for Hire. Employer and Executive acknowledge that in
the course of Executive’s employment with Employer, Executive may from time to
time create for Employer copyrightable works. Such works may consist of manuals,
pamphlets, instructional materials, computer programs, software, software
integration techniques, software codes, and data, technical data, photographs,
drawings, logos, designs, artwork, or other copyrightable material, or portions
thereof, and may be created within or without Employer’s facilities and before,
during or after normal business hours. All such works related to or useful in
the business of Employer are specifically intended to be works made for hire by
Executive, and Executive shall cooperate with Employer in the protection of
Employer’s copyrights in such works and, to the extent deemed desirable by
Employer, the registration of such copyrights.

 

(g)          Return of Materials. Executive agrees to not retain or destroy
(except as set forth below), and to immediately return to Employer on or prior
to the Date of Termination, or at any other time Employer requests such return,
any and all property of Employer that is the possession of Executive or subject
to Executive’s control, including, but not limited to, keys, credit and
identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, computers, mobile devices, other electronic media, all
other files and documents relating to Employer and its business (regardless of
form, but specifically including all electronic files and data of Employer),
together with all Protected Works and Confidential Information belonging to
Employer or that Executive received from or through his employment with
Employer. Executive will not make, distribute, or retain copies of any such
information or property. To the extent that Executive has electronic files or
information in his/her possession or control that belong to Employer, contain
Confidential Information, or constitute Protected Works (specifically including
but not limited to electronic files or information stored on personal computers,
mobile devices, electronic media, or in cloud storage), on or prior to the Date
of Termination, or at any other time Employer requests, Executive shall (i)
provide Employer with an electronic copy of all of such files or information (in
an electronic format that readily accessible by Employer); (ii) after doing so,
delete all such files and information, including all copies and derivatives
thereof, from all non-Employer-owned computers, mobile devices, electronic
media, cloud storage, and other media, devices, and equipment, such that such
files and information are permanently deleted and irretrievable; and (iii)
provide a written certification to Employer that the required deletions have
been completed and specifying the files and information deleted and the media
source from which they were deleted.

 

(h)          Enforcement of Restrictive Covenants. For the avoidance of doubt,
nothing in this Section 7(g) limits the remedies available to Employer under
Section 14 hereof.

 



 

 

 

(i)          Rights and Remedies Upon Breach. The Parties specifically
acknowledge and agree that the remedy at law for any breach of the Restrictive
Covenants will be inadequate, and that in the event Executive breaches any of
the Restrictive Covenants, Employer shall have the right and remedy, without the
necessity of proving actual damage or posting any bond, to enjoin, preliminarily
and permanently, Executive from violating the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach of the Restrictive Covenants would
cause irreparable injury to Employer and that money damages would not provide an
adequate remedy to Employer. Executive understands and agrees that if he
violates any of the obligations set forth in the Restrictive Covenants, the
Restricted Period shall cease to run during the pendency of any litigation over
such violation, provided that such litigation was initiated during the
Restricted Period. Such rights and remedies shall be in addition to, and not in
lieu of, any other rights and remedies available to Employer at law or in
equity. The Parties understand and agree that, if the Parties become involved in
legal action regarding the enforcement of the Restrictive Covenants, the
prevailing Party or Parties in such legal action will be entitled, in addition
to any other remedy, to recover reasonable costs and attorneys’ fees incurred in
enforcing or defending action with respect to such covenants. Employer’s ability
to enforce its rights under the Restrictive Covenants or applicable law against
Executive shall not be impaired in any way by the existence of a claim or cause
of action on the part of Executive based on, or arising out of, this Agreement
or any other event or transaction.

 

(ii)          Severability and Modification of Covenants. Executive acknowledges
and agrees that each of the Restrictive Covenants is reasonable and valid in
time and scope and in all other respects. The Parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants, or any other
provision of this Section 7, be held invalid, void, or unenforceable, such
invalidity, voidness, or unenforceability shall not render invalid, void, or
unenforceable any other part or provision of this Agreement or such Restrictive
Covenant. If any of the provisions of the Restrictive Covenants should ever be
held by a court of competent jurisdiction to exceed the scope permitted by the
applicable law, such provision or provisions shall be automatically modified to
such lesser scope as such court may deem just and proper for the reasonable
protection of Employer’s legitimate business interests and may be enforced by
Employer to that extent in the manner described above and all other provisions
of this Agreement shall be valid and enforceable.

 

(i)          Disclosure of Agreement. Executive acknowledges and agrees that,
during the Restricted Period, Executive will disclose the existence and terms of
this Agreement to any prospective employer, business partner, investor, or
lender within the Restricted Territory prior to entering into an employment,
partnership, or other business relationship with such prospective employer,
business partner, investor, or lender. Executive further agrees that Employer
shall have the right to make any such prospective employer, business partner,
investor, or lender of Executive within the Restricted Territory aware of the
existence and terms of this Agreement.

 

8.            Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by Employer and for which Executive
may qualify, except as specifically provided herein. Amounts that are vested
benefits or which Executive is otherwise entitled to receive under any plan,
policy, practice or program of Employer at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice, or
program except as explicitly modified by this Agreement.

 



 

 

 

9.            Full Settlement; No Mitigation. Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which Employer may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment. For the
avoidance of doubt, nothing in this Section 9 shall impact Employer’s remedy of
recoupment set forth in Section 14 hereof.

 

10.          Mandatory Reduction of Payments in Certain Events.

 

(a)          Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any benefit, payment or distribution by
Employer or any of its affiliates to or for the benefit of Executive (whether
payable or distributable pursuant to the terms of this Agreement or otherwise)
(such benefits, payments or distributions are hereinafter referred to as
“Payments”) would, if paid, be subject to the excise tax (the “Excise Tax”)
imposed by Section 4999 of the Code, then the aggregate present value of the
Payments shall be reduced (but not below zero) to an amount expressed in present
value that maximizes the aggregate present value of the Payments without causing
the Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by Employer because of Section 280G of the Code (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the change of control, as
determined by the Determination Firm (as defined in Section 10(b) below). For
purposes of this Section 10, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 10, the
“Parachute Value” of a Payment means the present value as of the date of the
change of control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

 

(b)          All determinations required to be made under this Section 10,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an accounting firm
or compensation consulting firm mutually acceptable to Employer and Executive
(the “Determination Firm”) which shall provide detailed supporting calculations
both to Employer and Executive within 15 business days of the receipt of notice
from Executive that a Payment is due to be made, or such earlier time as is
requested by Employer. All fees and expenses of the Determination Firm shall be
borne solely by Employer. Any determination by the Determination Firm shall be
binding upon Employer and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments hereunder will
have been unnecessarily limited by this Section 10 (“Underpayment”), consistent
with the calculations required to be made hereunder. The Determination Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Employer to or for the benefit of
Executive together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code, but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

 

(c)          In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 10 shall
be of no further force or effect.

 



 

 

 

11.          Successors.

 

(a)         This Agreement is personal to Executive and shall not be assignable
by Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.

 

(b)           This Agreement can be assigned by Employer and shall be binding
and inure to the benefit of Employer, and its successors and assigns.

 

12.        Code Section 409A.

 

(a)          General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither Employer
nor its directors, officers, employees, or advisers shall be held liable for any
taxes, interest, penalties, or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

 

(b)          Definitional Restrictions. Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable hereunder, or a different form of payment of such Non-Exempt
Deferred Compensation would be effected, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such payment event meet any description or
definition of “change in control event” or “separation from service,” as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Non-Exempt Deferred Compensation termination of employment,
however defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, or the application of a different form of
payment, then such payment or distribution shall be made at the time and in the
form that would have applied absent the non-409A-conforming event.

 

(c)           Treatment of Installment Payments. Each payment of termination
benefits under this Agreement, including but not limited to Section 6, shall be
considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

(d)          Six-Month Delay in Certain Circumstances. Notwithstanding anything
in this Agreement to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by Employer under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes): (i) the
amount of such Non-Exempt Deferred Compensation that would otherwise be payable
during the six-month period immediately following Executive’s separation from
service will be accumulated through and paid or provided on the first day of the
seventh month following Executive’s separation from service (or, if Executive
dies during such period, within 30 days after Executive’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.

 



 

 

 

(e)          Timing of Release of Claims. Whenever in this Agreement a payment
or benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the Date of Termination; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then such payment or benefit (including any installment payments)
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the Date of Termination provided such
release shall have been executed and such revocation periods shall have expired.
If such payment or benefit is exempt from Section 409A of the Code, Employer may
elect to make or commence payment at any time during such period.

 

(f)          Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of
Executive to reimbursement of expenses under this Agreement shall be subject to
liquidation or exchange for another benefit.

 

(g)          Permitted Acceleration. Employer shall have the sole authority to
make any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Executive of deferred amounts, provided that such distribution
meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

 

13.          Regulatory Action.

 

(a)          If Executive is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of Employer under this Agreement
shall terminate, as of the effective date of such order.

 

(b)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of Employer under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Employer shall reinstate (in whole or in part) any of its
obligations which were suspended.

 

(c)           If Employer is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default.

 

(d)          All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the Agreement is
necessary for the continued operation of Employer (1) by the director of the
FDIC or his or her designee (the “Director”), at the time the FDIC enters into
an agreement to provide assistance to or on behalf of Employer under the
authority contained in 13(c) of the FDIA; or (2) by the Director, at the time
the Director approves a supervisory merger to resolve problems related to
operation of Employer when Employer is determined by the Director to be in an
unsafe and unsound condition.

 



 

 

 

14.          Compensation Recoupment Policy. Any incentive compensation,
including, but not limited to, cash-based and equity-based compensation, awarded
to Executive by Employer shall be subject to any compensation recoupment policy
that Employer may adopt from time to time that is applicable by its terms to
Executive. In addition, the Compensation Committee may specify in any written
documentation memorializing an incentive award that Executive’s rights,
payments, and benefits with respect to such award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable conditions of such award. Such
events may include, but shall not be limited to: (i) termination of employment
for Cause, (ii) violation of material Employer policies, (iii) breach of
noncompetition, confidentiality, or other restrictive covenants, (iv) other
conduct by Executive that is detrimental to the business or reputation of the
Employer, or (v) a later determination that the amount realized from a
performance-based award was based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria, whether or not
Executive caused or contributed to such material inaccuracy. The reduction,
cancellation, forfeiture, and recoupment rights associated with any equity
awards or similar awards granted to Executive, if any, shall be as provided in
the award certificate memorializing any such award.

 

15.          Indemnification. Employer shall indemnify Executive for liabilities
incurred by Executive while acting in good faith as an officer to the fullest
extent provided for any other officer of Employer. To the extent that Employer
maintains director and officer liability insurance, such insurance shall cover
Executive to the same extent as any other officer of Employer.

 

16.          Miscellaneous.

 

(a)          Applicable Law; Forum Selection; Consent to Jurisdiction: Employer
and Executive agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Mississippi without
giving effect to its conflicts of law principles. Executive agrees that the
exclusive forum for any action to enforce this Agreement, as well as any action
relating to or arising out of this Agreement, shall be the federal and state
courts of the State of Mississippi. With respect to any such court action,
Executive hereby irrevocably submits to the personal jurisdiction of such
courts. The parties hereto further agree that the courts listed above are
convenient forums for any dispute that may arise herefrom and that neither party
shall raise as a defense that such courts are not convenient forums.

 

(b)          Non-Duplication. Notwithstanding anything to the contrary in this
Agreement, and except as specifically provided below, any severance payments or
benefits received by Executive pursuant to this Agreement shall be in lieu of
any general severance policy or other severance plan maintained by Employer
(other than a stock option, restricted stock, share or unit, performance share
or unit, supplemental retirement, deferred compensation, or similar plan or
agreement which may contain provisions operative on a termination of Executive’s
employment or may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment).

 

(c)            Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(d)          Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the Parties or their respective
successors and legal representatives.

 

(e)           Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:

On file with Employer

 

If to Employer:

6480 U.S. Hwy 98 West

Hattiesburg, MS 39402

Attention: Chief Executive Officer

 



 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(f)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(g)          Withholding. Employer may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(h)          Waivers. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(i)           Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and, from and
after the date hereof, this Agreement shall supersede any other agreement,
written or oral, between the Parties relating to the subject matter of this
Agreement, including but not limited to any prior discussions, understandings,
and/or agreements between the Parties, written or oral, at any time, including,
without limitation, the Prior Agreement.

 

(j)           Construction. The Parties understand and agree that because they
have been given the opportunity to have counsel review and revise this
Agreement, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either of the parties.

 

(k)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

(l)           Survival. The rights and obligations of the Parties under Sections
6, 7, 10, 12, 14, 15, and 16 shall survive the expiration and/or termination of
this Agreement and the termination of Executive’s employment hereunder for the
periods expressly designated in such sections or, if no such period is
designated, for the maximum period permissible under applicable law.

 

[signature page follows]

 



 

 

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and Employer has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EXECUTIVE         /s/ Donna T. (Dee Dee) Lowery Donna T. (Dee Dee) Lowery      
  The First, A National Banking Association         /s/ M. Ray (Hoppy) Cole, Jr.
By:       M. Ray (Hoppy) Cole, Jr. Its:       President and Chief Executive
Officer

 



 

 

